Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-19-00669-CR

                                 Joshua SCHECHTER,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

              From the 437th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2019CR1922
                    Honorable Lori I. Valenzuela, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED.

    SIGNED December 27, 2019.


                                            _________________________________
                                            Beth Watkins, Justice